Citation Nr: 0815642	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  99-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected meralgia paresthetica of the 
left lower extremity.

2.  Entitlement to an increased disability rating for 
service-connected right shoulder crepitus with scapular 
tendonitis, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and from September 1981 to September 1997. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

Meralgia paresthetica of the left lower extremity

In the August 1998 rating decision, service connection was 
granted for meralgia paresthetica of the left lower extremity 
effective October 1, 1997; a noncompensable (zero percent) 
disability rating was assigned.  The veteran disagreed with 
the assigned rating and later perfected an appeal as to this 
issue.

In January 2004 and May 2006, the Board remanded this claim 
for further development.  In August 2007, a supplemental 
statement of the case (SSOC) was issued by the VA Appeals 
Management Center (AMC) which continued the previous denial 
of this claim.  This claim is once again before the Board.

Right shoulder crepitus with scapular tendonitis

In the August 1998 rating decision, service connection was 
also granted for right shoulder scapular tendonitis effective 
October 1, 1997; a noncompensable  rating was assigned.  The 
veteran appealed that issue as well.

In a June 2003 rating decision, the right shoulder disability 
was recharacterized as right shoulder crepitus with scapular 
tendonitis; a 10 percent disability rating was assigned 
effective October 1, 1997.

In a January 2004 decision, the Board denied a rating in 
excess of 10 percent for the right shoulder disability.  The 
veteran subsequently appealed the Board's January 2004 denial 
of that claim to the United States Court of Appeals for 
Veterans Claims (the Court).  In a May 2006 memorandum 
decision, the Court vacated the Board's decision and remanded 
this case to the Board.  The Court's decision will be 
discussed below.

Remanded issue

The issue of the veteran's entitlement to an increased rating 
for right shoulder crepitus with scapular tendonitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issues not before the Board at this time

In January 2004, the Board denied the veteran's claim for an 
increased rating for degenerative disc disease L4-5.  The 
veteran did not appeal that decision.  
In May 2006, the Board denied service connection for 
residuals of a nose injury and a rating in excess of 30 
percent for right medial meniscus changes.  The Board 
assigned a separate 10 percent rating for degenerative joint 
disease of the right knee.  There is no indication that the 
veteran appealed those issues to the Court.  Those issues 
have therefore been resolved.  See 38 C.F.R. § 20.1100 
(2007).


FINDINGS OF FACT

1.  The medical evidence indicates that the service-connected 
meralgia paresthetica of the left lower extremity is 
manifested by diminution of sensation starting just medial to 
anterior thigh and extending laterally involving the entire 
lateral thigh from just below the iliac crest to the knee, 
and constant pain.

2.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
meralgia paresthetica of the left lower extremity, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 10 
percent, for the service-connected meralgia paresthetica of 
the left lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8629 
(2007).

2.  The criteria for referral for increased disability rating 
for service-connected meralgia paresthetica of the left lower 
extremity on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) disability 
rating for service-connected meralgia paresthetica of the 
left lower extremity.

The veteran is seeking an increased rating for his service-
connected meralgia paresthetica of the left lower extremity, 
which is currently rated zero percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2004, the Board remanded the issue of an increased 
rating for meralgia paresthetica of the left lower extremity 
for a VA examination, to obtain additional VA medical 
records, and for the AMC to expressly consider whether 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is warranted.  In March 
2004, additional VA treatment records were obtained.  In May 
2004, the veteran underwent a VA neurological examination.

In May 2006, the Board remanded the issue of an increased 
rating for meralgia paresthetica of the left lower extremity 
again for another VA examination.  In June 2007, the veteran 
underwent another VA neurological examination.  The SSOC 
issued in August 2007 reflects that the AMC considered 
whether referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) was 
warranted. 

Therefore, the Board finds that the RO has complied with the 
directives of the January 2004 and May 2006 remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the AMC informed the veteran of VA's 
duty to assist him in the development of his claim in letters 
sent in April 2003, March 2004, September 2005, June 2006, 
January 2007, and May 2007, which were specifically intended 
to address the requirements of the VCAA.  These VCAA letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating.  

As for the evidence to be provided by the veteran, in the 
VCAA letters the RO and the AMC asked the veteran to identify 
and send relevant medical evidence.  The RO and AMC provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disability.

Moreover, in various VCAA letters, the veteran was informed 
that VA would provide a medical examination to make a 
decision on his claims.  [Five VA examinations were conducted 
during the period from April 1998 to June 2007.]

In the March 2004 and September 2005 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the April 2003 VCAA letter, the veteran was informed that 
he should submit evidence relevant to his claim.  In the 
March 2004 VCAA letter, the veteran was specifically informed 
that he may submit evidence showing that his meralgia 
paresthetica had increased in severity.  The AMC told the 
veteran the following: "This evidence may be a statement 
from your doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  We need a recent 
(within the last 24 months) medical report showing findings, 
diagnosis, and treatment for ... meralgia paresthetica...."  See 
the March 22, 2004 VCAA letter, page 2.  

In the September 2005 VCAA letter, the AMC told the veteran 
that he should submit any evidence in his possession relevant 
to his claims, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
September 10, 2005 letter, page 1.  In the June 2006 VCAA 
letter, the AMC told the veteran that he should submit any 
evidence in his possession relevant to his claims, as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us, to include additional 
clinical evidence with regard to your left lower extremity 
disability, including with regard to how this may have 
impacted your ability to work."  See the June 6, 2006 letter, 
page 2.  The VCAA letters thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in August 1998, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in August 1998 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Crucially, the veteran's increased rating claim was 
readjudicated following the issuance of VCAA letters, and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in the SSOCs issued in 2003, 2005, and 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. 
§ 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

As for the increased rating claim, elements (1), (2) and (3) 
are not at issue.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in the various VCAA letters.  Also, the AMC specifically 
addressed elements (4) and (5) in the June 2006, January 
2007, and May 2007 letters.

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
various VCAA letters the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  In the March 2004 VCAA letter, 
the AMC told the veteran the following: "This evidence may 
be a statement from your doctor, containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  We need a 
recent (within the last 24 months) medical report showing 
findings, diagnosis, and treatment for ... meralgia 
paresthetica...."  See the March 22, 2004 VCAA letter, page 2.  

In the June 2006 VCAA letter, the AMC told the veteran the 
following:  "If you have any evidence in your possession 
that pertains to your claim, please send it to us, to include 
additional clinical evidence with regard to your left lower 
extremity disability, including with regard to how this may 
have impacted your ability to work."  See the June 6, 2006 
letter, page 2.  

In the June 2006, January 2007, and May 2007 VCAA letters, 
the veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  Therefore, the 
veteran was informed that to substantiate a claim, he must 
provide medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to this case.

As to the third prong of the holding in Vazquez-Flores, in 
the June 2006, January 2007, and May 2007 VCAA letters, the 
AMC informed the veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The AMC stated 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The AMC indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The AMC stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2004 VCAA letter the veteran was 
informed that evidence showing an increase in severity may 
include a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  In the June 
2006, January 2007, and May 2007 VCAA letters, the AMC stated 
that examples of evidence that the veteran should tell VA 
about or give to VA include the following: information about 
on-going treatment records, including VA or other Federal 
treatment records, you have not previously told us about; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects your ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how they affect him.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes VA 
treatment records and reports of VA examinations, which will 
be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  He testified at a hearing held at the RO in January 
2000 before a Hearing Officer.

Accordingly, the Board will proceed to a decision on the 
merits as this issue on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Specific rating criteria

The veteran's meralgia paresthetica of the right leg has been 
rated pursuant to the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8729, which provides the rating criteria for 
neuralgia of the external cutaneous nerve of the thigh.  
Where paralysis is severe to complete, a maximum 10 percent 
disability rating is warranted. 
Where paralysis is mild or moderate, a noncompensable rating 
is to be assigned.

38 C.F.R. § 4.124a, Diagnostic Code 8529 [paralysis of the 
external cutaneous nerve of the thigh] provides that in order 
to qualify for a 10 percent evaluation, the veteran must have 
severe incomplete paralysis or complete paralysis of that 
nerve.  A noncompensable (zero percent) rating is warranted 
for "mild" or "moderate" incomplete paralysis of that 
nerve.  

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated at a maximum equal to severe 
incomplete paralysis.  The maximum for neuritis not 
characterized by organic changes will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123 (2007).

The rating schedule provides that neuralgias characterized by 
dull and intermittent pain of a typical distribution so as to 
identify the nerve, is to be rated on the same scale with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2007).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  Id. at 871.  "Severe" 
is generally defined as "of a great degree: serious."  
Webster's Ninth New Collegiate Dictionary 1078 (1990).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a noncompensable (zero 
percent) disability rating for his service-connected meralgia 
paresthetica of the left lower extremity.  
His disability is rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8729 [neuralgia of the external cutaneous nerve of the 
thigh].  See 38 C.F.R. § 4.20 (2007) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

Although neither the veteran nor his representative has 
identified another applicable diagnostic code, the Board will 
consider whether the veteran's meralgia paresthetica of the 
left lower extremity should be rated as neuritis of the 
external cutaneous nerve of the thigh under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8629 rather than neuralgia under 
Diagnostic Code 8729.  This is not merely a matter of 
academic interest: a noncompensable rating is the only rating 
available for neuralgia of the external cutaneous nerve of 
the thigh, whereas a compensable rating may be assigned for 
neuritis of the same nerve.

The veteran's service-connected disability manifests as 
decreased sensation in the left thigh as well as complaints 
of pain.  Neuralgia is usually characterized by dull and 
intermittent pain, whereas neuritis is characterized by, 
among other things, sensory disturbance.  See 38 C.F.R. 
§§ 4.123, 4.124.

The veteran reports that his pain in the left thigh is 
constant, and the July 2007 VA examiner attributed the pain 
to the meralgia paresthetica.  The July 2007 VA examiner, a 
physician, described the meralgia paresthetica as being 
neuritis.  
However, September 2000 and May 2003 VA examiners diagnosed 
the meralgia paresthetica as being neuralgia.  The medical 
credentials of the September 2000 VA examiner are unknown, 
whereas the May 2003 VA examiner is a family nurse 
practitioner.  

The Board finds that the evidence for and against rating the 
veteran's neurological disorder as neuritis as opposed to 
neuralgia is in equipoise.  Resolving doubt in the veteran's 
favor, the Board finds that the disability may be rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8629 [neuritis of the 
external cutaneous nerve of the thigh].  See 38 C.F.R. 
§§ 3.102, 4.3 (2007).

Schedular rating

As was discussed in the law and regulations section above, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain is to be rated at a 
maximum equal to severe incomplete paralysis.  See 38 C.F.R. 
§ 4.123 (2007).  Since as discussed above the veteran's 
service-connected meralgia paresthetica is better 
characterized as a neuritis, the remaining matter is whether 
the meralgia paresthetica is manifested by symptomatology 
equivalent to severe incomplete paralysis, which would 
warrant the assignment of a 10 percent rating.  

The reports of the VA examinations show no muscle atrophy, 
loss of strength, or loss of reflexes attributable to the 
meralgia paresthetica.  However, the reports of the VA 
examinations do reveal the service-connected meralgia 
paresthetica is manifested by diminution of sensation 
starting just medial to anterior thigh and extending 
laterally involving the entire lateral thigh from just below 
the iliac crest to the knee.  In addition, the veteran 
reports constant pain.  Taken together, the reports show 
symptomatology which may be described as approximating to 
severe incomplete paralysis.  See 38 C.F.R. § 4.7 (2007).  
For these reasons, the Board finds that a 10 percent rating 
may be assigned under Diagnostic Code 8629.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a March 2008 appellant's post-remand brief, the veteran's 
representative argues that DeLuca and 38 C.F.R. § 4.40 and 
4.45 are applicable to the veteran's claim.  The Board 
disagrees.  

DeLuca and 38 C.F.R. § 4.40 and 4.45 apply to musculoskeletal 
disabilities, in particular joints rated based on limitation 
of motion..  The veteran's service-connected disorder is a 
neurological disorder and does not involve such joints.  
Thus, DeLuca considerations are not applicable in this case.

The Board additionally observes in passing that because the 
maximum schedular disability evaluation of 10 percent has 
been granted, additional disability could not be assigned 
under DeLuca even it was applicable.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran has appealed the initial disability rating 
assigned by the RO in the August 1998 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, October 1, 1997, has 
been either an appreciable worsening or diminution of 
symptoms at any time for the meralgia paresthetica of the 
left lower extremity since service connection was awarded.  
The veteran himself has not so contended.  The veteran has 
not submitted any hospitalization or medical treatment 
records which might suggest that any change in the meralgia 
paresthetica of the left lower extremity took place during 
any period of time since October 1, 1997.  

Accordingly, the Board concludes that staged ratings are not 
for application in this case, and a 10 percent rating is 
assigned for the entire appeal period.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
As noted in the Stegall discussion of this decision, the AMC 
has considered the regulation in the veteran's case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
meralgia paresthetica of the left lower extremity.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence shows that the veteran has a career in retail and as 
an automotive mechanic.  There is no indication that he 
missed any work because of this service-connected disability, 
and there is nothing in the current evidence of record to 
indicate that his meralgia paresthetica of the left lower 
extremity causes any unusual employment impairment.  

In short, there is nothing in the record to indicate that the 
neurological disability causes impairment with employment 
over and above that which is contemplated in the now assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A 10 percent disability rating for the service-connected 
meralgia paresthetica of the left lower extremity is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  




REMAND

2.  Entitlement to an increased disability rating for 
service-connected right shoulder crepitus with scapular 
tendonitis, currently evaluated 10 percent disabling.

Reasons for remand

VA examination

In its August 2007 memorandum decision, the Court held that 
"remand is necessary for VA to afford [the veteran] a VA 
examination that adequately considers his functional loss."  
The Court noted that "neither of [the VA] examinations 
provided any findings of functional impairment due to pain, 
including excess fatigue, weakness, and incoordination as 
required by [38 C.F.R.] §§ 4.40 and 4.45. "  The Court also 
noted that "[o]n remand, in assessing the medical evidence 
and assigning a disability rating pursuant to the applicable 
[Diagnostic Code], VA must take due account of [38 C.F.R.] 
§§ 4.40, 4.45, and the "anti-pyramiding" provisions of 
38 C.F.R. § 4.14."  See the May 9, 2006 memorandum decision, 
page 4.    

Therefore, a VA examination is necessary.

The Veterans Claims Assistance Act of 2000 (VCAA)

In the April 2003 VCAA notice letter, the RO informed the 
veteran that "[i]n order to grant your claim for increased 
compensation, we need evidence which shows that your 
condition has worsened."  See the April 17, 2003 letter, 
page 2.  

More recent holdings of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and in 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) clearly 
indicate that VCAA notice specifically pertaining to the 
degree of disability and effective dates should be furnished 
to claimants in increased rating cases.  In this case, the 
veteran was not provided VCAA notice pertaining to effective 
dates.  

The veteran also not provided notice as to the holding in 
Vazquez-Flores, supra.  Although the veteran was provided 
VCAA notice as to the need for evidence showing that his 
service-connected disabilities had gotten worse, he was not 
given notice as to the need for evidence of the effect that 
worsening has on his employment and daily life and as to the 
second, third, and fourth prongs of the holding in Vazquez-
Flores.  In particular, the second prong of Vazquez-Flores is 
applicable to this claim because the April 2003 VCAA letter 
did not provide at least general notice of the requirement 
that specific measurements as to the range of motion in the 
veteran's right shoulder are necessary for a higher rating.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the Federal Circuit 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so. 

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice required pursuant to 
Dingess/Hartman  and Vazquez-Flores 
should be furnished to the veteran, with 
a copy to his representative.  

2.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the severity of his service-
connected right shoulder crepitus with 
scapular tendonitis.  The examiner should 
specifically describe any functional 
impairment due to pain, including excess 
fatigue, weakness, and incoordination.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  In the SSOC, VBA 
must take due account of 38 C.F.R. 
§§ 4.40, 4.45, and the "anti-
pyramiding" provisions of 38 C.F.R. 
§ 4.14.  The veteran and his 
representative should be provided with 
the SSOC, and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


